Exhibit 10.27.7

PLEDGE AGREEMENT

This PLEDGE AGREEMENT (this “Agreement”), is made effective June 30, 2009, by
and between PRIME OFFSHORE L.L.C., a Delaware limited liability company
(“Pledgor”) and GUARANTY BANK, FSB, a federal savings bank, as Agent for the
lenders party to that certain Amended and Restated Credit Agreement dated
effective March 31, 2008, as amended on the effective date hereof (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among Pledgor, such lenders (the “Lenders”) and Guaranty
Bank, FSB, as administrative agent for the Lenders (in such capacity, “Secured
Party”).

R E C I T A L S:

A. Pledgor, the Lenders and Secured Party are parties to the Credit Agreement.

B. Pledgor owns 100% of the general partner interest in FWOE Partners L.P., a
Delaware limited partnership (the “Partnership”).

C. Secured Party and the Lenders have conditioned extensions of credit to
Pledgor under the Credit Agreement upon, among other things, the execution and
delivery of this Agreement by Pledgor.

D. Terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

A G R E E M E N T S:

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor hereby agrees with, and for the benefit of, Secured Party
as follows:

SECTION 1. Grant of Pledge Interest. As security for the obligations specified
in Section 2 hereof, Pledgor hereby grants to Secured Party a continuing
security interest in all of its right, title and interest in and to the
following described property, all of which is hereinafter collectively referred
to as the “Collateral”:

(a) Partnership Interests. Pledgor’s entire general partner interest in the
Partnership, which currently consists of 100% of the general partnership
interest in the Partnership. Without limiting the generality of the foregoing,
Secured Party is hereby granted a security interest in all of Pledgor’s right,
title and interest arising under that certain Amended and Restated Agreement of
Limited Partnership dated August 22, 2005 (the “Partnership Agreement”)
including, without limitation, all rights of Pledgor to receive any and all
monies, properties, payments and distributions thereunder, whether in respect of
operating profits, sales, exchanges, condemnations or insured losses of any of
Partnership’s assets, the liquidation of any of Partnership’s assets and
affairs, guaranteed payments, reimbursement of expenses, or otherwise
(collectively the “Distributions”); all rights, powers and prerogatives of
Pledgor arising under the Partnership Agreement or under law relating to



--------------------------------------------------------------------------------

the general partnership interest of Pledgor, including, without limitation, all
rights of Pledgor, if any, to control and manage the business of the Partnership
and to vote on any matter specified therein or under law; all rights of Pledgor
to cause an assignee to be substituted in the Partnership as a partner in the
place and stead of Pledgor; all rights and claims of Pledgor for damages arising
out of or for breach of or default under the Partnership Agreement; all rights
of Pledgor to access to the books and records of the Partnership and to other
information concerning or affecting the Partnership and all rights of Pledgor to
terminate the Partnership Agreement, if any, to perform thereunder, to compel
performance and otherwise to exercise all remedies thereunder; in each of the
foregoing cases, whether such rights, interests and assets are now owned or
hereafter acquired and including all of Pledgor’s interest in any partnership or
other entity which is a successor to or continuation of either Partnership.

(b) Proceeds, Substitutions, Etc. To the extent not included in the items of
Collateral set forth in paragraph (a) above, any and all proceeds, products,
increases, substitutions, replacements, repairs, additions and accessions to or
of such items of Collateral, including, without limitation, all insurance and
the proceeds thereof, all condemnation proceeds or the proceeds of any other
form of taking thereof and all real property, equipment, inventory, accounts,
general intangibles, contract rights, documents, instruments, chattel paper,
money, deposit accounts and other tangible or intangible property received upon
the sale or disposition of any of the foregoing now existing or hereafter
arising.

With respect to each particular item of Collateral, the security interest herein
granted shall attach immediately upon Pledgor’s execution hereof or as soon as
Pledgor acquires rights in and to such item of Collateral, whichever is later.
Nothing in this Agreement shall be deemed to constitute an assumption by Secured
Party of any liability or obligation of Pledgor with respect to any of the
Collateral.

SECTION 2. Obligations Secured. This Agreement secures and the Collateral is
security for the prompt payment or performance in full when due, whether at
stated maturity, by acceleration or otherwise (including, without limitation,
the payment of amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
of (a) all indebtedness now or hereafter existing, whether for principal or
interest (including, without limitation, interest which, but for the filing of a
petition in bankruptcy with respect to Pledgor, would accrue on such
obligations), or payments of fees, expenses or otherwise, owing by Pledgor under
the Credit Agreement and (b) all obligations, indebtedness and liabilities of
Pledgor now or hereafter existing under this Agreement or any other security
document securing payment of such obligations (all such obligations,
indebtedness and liabilities referred to in (a) and (b) of this Section being
the “Secured Obligations”).

SECTION 3. Assignment of Partnership Interest. Concurrently herewith Pledgor
shall execute and deliver to Secured Party a fully executed Subordinated
Assignment of Partnership Interest in the form attached hereto as Exhibit “A”
with respect to the Partnership. Pledgor hereby authorizes Secured Party, after
the occurrence of an Event of Default, after the expiration of any applicable
cure period therefor and upon the completion of a sale conducted pursuant to
Article 9 of the Uniform Commercial Code (the “Code”) in effect in the State of
Texas at that time, to complete

 

- 2 -



--------------------------------------------------------------------------------

the Assignment of Partnership Interest, and if the assignee is not Secured Party
to fill in the name of the purchaser of the Collateral at a sale conducted
pursuant to Article 9 of the Code as the assignee, and the date on which such
sale was conducted, and, thereafter, to deliver one fully executed original to
the other partners of the Partnership. Pledgor agrees that the Partnership and
its constituent partners shall be entitled to rely conclusively on such
Subordinated Assignment of Partnership Interest and shall have no liability to
Pledgor for any loss or damage which Pledgor may incur by reason of said
reliance, this provision being expressly for the benefit of such partners.

SECTION 4. Pledgor Remains Liable. Anything herein to the contrary
notwithstanding, unless and until an Event of Default shall have occurred and
the Collateral is sold at a foreclosure sale, Pledgor shall remain liable under
the Partnership Agreement to perform all of Pledgor’s obligations thereunder to
the same extent as if this Agreement had not been executed, and the exercise by
Secured Party of any of its rights hereunder shall not release Pledgor from any
of Pledgor’s obligations under the Partnership Agreement except as expressly
otherwise provided by law. Unless and until the Collateral is sold to Secured
Party at a foreclosure sale, Secured Party shall not have any obligation or
liability under the Partnership Agreement by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations of Pledgor
thereunder or to take any action to collect or to enforce any claim for payment
assigned hereunder. From and after the date the Collateral is sold at a
foreclosure sale, the purchaser thereof shall be bound by all applicable
provisions of the Partnership Agreement.

SECTION 5. Representations and Warranties. Pledgor hereby represents and
warrants to Secured Party that:

(a) Pledgor is duly organized, existing and in good standing in its jurisdiction
of organization and has full power and authority to make and deliver this
Agreement.

(b) The execution, delivery and performance of this Agreement by the Pledgor
have been duly authorized by all necessary organizational action and do not and
will not violate the provisions of, or constitute a default under, any presently
applicable law or its organizational documents or any agreement presently
binding on it.

(c) This Agreement has been duly executed and delivered by the authorized
officers, partners, managers or members, as the case may be, of Pledgor and
constitutes its lawful, binding and legally enforceable obligation, subject, as
to enforcement, only to bankruptcy, insolvency, reorganization, moratorium or
similar laws then in effect affecting the rights of creditors generally and
general equitable principles.

(d) The authorization, execution, delivery and performance of this Agreement
does not require notification to, registration with, or consent or approval by,
any federal, state or local regulatory body or administrative agency.

(e) Pledgor’s rights to the Distributions are valid, enforceable under the
Partnership Agreement in accordance with its terms and are not subject to any
defense, offset, counterclaim or contingency whatsoever, except as provided in
the Partnership Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(f) Except for the security interest granted herein, Pledgor has, and will at
all times during the term hereof have, valid title to all and every part of the
Collateral, free and clear of any lien or security interest.

(g) Upon the execution and delivery of this Agreement by Pledgor and the filing
of appropriate financing statements with the appropriate governmental agencies
or, as applicable, upon Secured Party’s taking possession of the Collateral,
Secured Party shall have a perfected security interest in and to the Collateral
having first priority for the full amount of all of the Secured Obligations.

(h) Neither the execution and delivery of this Agreement by Pledgor nor the
lawful exercise by Secured Party of any of its rights and remedies hereunder,
whether upon default or otherwise, will result in a breach of or constitute a
default under the Partnership Agreement or any other agreement or instrument to
which Pledgor is a party or by which any of the Collateral is bound, nor violate
any law or any rule or regulation of any administrative agency or any order,
writ, injunction or decree of any court or administrative agency binding upon
Pledgor, nor does any of the foregoing require the consent of any person, entity
or governmental agency or any notice or filing with any governmental or
regulatory body (except as may be required in connection with any sale or
disposition of the Collateral by laws affecting the offering and sale of
securities generally).

(i) There is no action nor legal, administrative or other proceeding pending or,
to the best of Pledgor’s knowledge, threatened which affects Pledgor’s title to
the Collateral or Pledgor’s grant of a security interest hereunder, nor does
Pledgor know of any basis for the assertion of any such claim.

(j) The place where Pledgor keeps its books and records concerning the
Collateral and a true, complete and conformed copy of each Partnership Agreement
is and will remain 9821 Katy Freeway, Suite 1050, Houston, Texas 77024, or at
such other address as Pledgor may designate in writing to Secured Party. None of
the Collateral is evidenced by a promissory note or other instrument.

(k) Any and all information heretofore furnished to Secured Party by Pledgor in
connection with the financial condition, assets, liabilities, business or
prospects of the Partnership or the value or condition of the Collateral is true
and correct in all material respects when furnished, and all such information
hereafter furnished to Secured Party by Pledgor will be true and correct in all
material respects when furnished.

SECTION 6. Further Assurances. Pledgor agrees at any time and from time to time,
at the expense of Pledgor, promptly to execute and to deliver all further
instruments and documents, and to take all further action, that may be necessary
as reasonably requested by Secured Party in order to perfect and to protect any
security interest granted or purported to be granted hereby or to enable Secured
Party to exercise and to enforce its rights and remedies hereunder with respect
to any of the Collateral.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 7. Affirmative and Negative Covenants.

(a) Pledgor shall not (i) sell, assign, transfer, exchange, lease, lend or
dispose of (directly, indirectly, or voluntarily), or grant any option with
respect to, any of the Collateral, or (ii) create or permit to exist any
security interest or lien in or with respect to the Collateral, except for the
security interest in favor of Secured Party. The inclusion of “proceeds” as a
component of the Collateral shall not be deemed a consent by Secured Party or
the Lenders to any sale, assignment, transfer, exchange, lease, loan, granting
of an option with respect to or disposition of all or any part of the
Collateral.

(b) Pledgor shall not take any action in Pledgor’s capacity as general partner
of the Partnership to (i) cause or permit the Partnership Agreement to be
amended or terminated; (ii) waive, postpone or modify Pledgor’s rights to
receive any Distributions under the Partnership Agreement; or (iii) waive any
default or breach of the Partnership Agreement.

(c) Pledgor shall, at its own expense, perform and observe all of the terms and
provisions of the Partnership Agreement to be performed or observed by Pledgor,
maintain the Partnership Agreement in full force and effect, and enforce
Pledgor’s rights under the Partnership Agreement in accordance with its terms.
Pledgor shall promptly deliver to Secured Party any notice of default which
Pledgor receives with respect to the Partnership Agreement.

(d) Pledgor shall comply with all laws, statutes and regulations pertaining to
its ownership of the Collateral. Pledgor shall pay or cause to be paid all taxes
and other levies with respect to the Collateral when the same become due and
payable except such as are being contested in good faith by appropriate
proceedings, where the effect of such proceedings is to stay any enforcement in
respect of such unpaid taxes.

(e) Pledgor shall promptly notify Secured Party in writing of any event which
materially adversely affects the value of the Collateral, the ability of Pledgor
or Secured Party to dispose of the Collateral or the rights and remedies of
Secured Party in relation thereto, including, but not limited to, the levy of
any legal process against the Collateral and the adoption of any order,
arrangement or procedure affecting the Collateral, whether governmental or
otherwise. Pledgor shall also promptly notify Secured Party in writing of any
event which adversely affects the financial condition, assets, liabilities,
business, operations or prospects of the Partnership in any material respect.

SECTION 8. Rights of Pledgor with Respect to Collateral.

(a) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
and other rights pertaining to the Collateral, or any part thereof, for any
purpose not inconsistent with the terms of this Agreement (including, without
limitation, Section 7(b) hereof) or the Note; provided, however, that Pledgor
shall not exercise or shall refrain from exercising any such right if it would
result in an Event of Default.

 

- 5 -



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) Secured Party shall have the right to have the Collateral transferred into
the name of Secured Party pursuant to Section 3 hereof.

(ii) All rights of Pledgor to exercise the voting and other consensual rights
which Pledgor would otherwise be entitled to exercise pursuant to Section 8(a)
above and to receive Distributions shall cease, and all such rights shall
thereupon become vested in Secured Party, who shall thereafter upon notice to
Pledgor have the sole right to exercise such voting and other consensual rights
and to receive 100% of all Distributions, which shall be promptly applied by
Secured Party against the Secured Obligations in the order and manner specified
in Section 12(d) hereof.

(iii) All Distributions which are received by Pledgor contrary to the provisions
of Section 8(b)(ii) shall be received in trust for the benefit of Secured Party,
shall be segregated from other funds of Pledgor, and forthwith shall be paid
over to Secured Party as pledged Collateral in the same form as received (with
any necessary endorsements).

SECTION 9. Performance by Secured Party. If Pledgor fails to perform any
agreement contained herein, Secured Party may itself perform or cause the
performance of such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Pledgor under Section 16. However,
nothing in this Agreement shall obligate Secured Party to act.

SECTION 10. Secured Party Appointed Attorney-in-Fact. Pledgor hereby appoints
Secured Party Pledgor’s attorney-in-fact with full authority in the place and
stead of Pledgor and in the name of Pledgor or otherwise, from time to time (but
only upon an Event of Default) in Secured Party’s discretion, to take any action
and to execute any instrument which Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, endorse and collect all instruments made payable to
Pledgor representing any dividend or other Distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

SECTION 11. Reasonable Care. Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property, it being understood that Secured
Party shall not have responsibility for (a) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not Secured Party has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral.

SECTION 12. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing, Secured Party is, subject to the Credit Agreement, entitled
to exercise any one or more of the following remedies:

(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and

 

- 6 -



--------------------------------------------------------------------------------

remedies of a secured party under the Code, and Secured Party may also without
notice except as specified below sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange, broker’s board or at
any of Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as Secured Party in its sole discretion may
deem commercially reasonable. Pledgor agrees that at least 20 days’ written
notice to Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Pledgor hereby waives any claims against
Secured Party arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale. To the extent permitted by law,
Secured Party may be the purchaser of the Collateral.

(b) Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws, Secured Party may be compelled, with respect to any sale of all
or any part of the Collateral, to limit purchasers to those who will agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof Pledgor
acknowledges that any such private placement, whether through public or private
sale under the Code, may be at prices and on terms less favorable to Secured
Party than those obtainable through a public offering made pursuant to a
registration statement under the Securities Act, and, notwithstanding such
circumstances, agrees that any such private placement, whether through public or
private sale under the Code, shall be deemed to have been made in a commercially
reasonable manner and that Secured Party shall have no obligation to engage in a
public offering and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the issuer thereof to register it for a form
of public offering requiring registration under the Securities Act or under
applicable state securities laws, even if Pledgor would agree to do so.

(c) If Secured Party decides to exercise its right to sell any or all of the
Collateral, upon written request, Pledgor shall furnish to Secured Party all
such information as Secured Party may reasonably request in order to determine
the Collateral which may be sold by Secured Party as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

(d) Any cash held by Secured Party as Collateral and all cash proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be promptly applied
(after payment of any amounts payable to Secured Party pursuant to Section 16)
in whole or in part by Secured Party against all or any part of the Secured
Obligations in such manner as Secured Party may elect. Any surplus of such cash
or cash proceeds held by Secured Party and remaining after payment in full of
all the Secured Obligations shall be paid over to Pledgor or to whomsoever may
be lawfully entitled to receive such surplus.

 

- 7 -



--------------------------------------------------------------------------------

(e) Secured Party shall not be obligated to resort to its rights or remedies
with respect to any other security for or guaranty of payment of the Secured
Obligations before resorting to its rights and remedies against Pledgor
hereunder. All rights and remedies of Secured Party shall be cumulative and not
in the alternative.

(f) To the extent the Collateral consists of Pledgor’s entire interest in the
Partnership, Secured Party may pursue and enforce its rights and remedies only
as to the Distributions, reserving the discretion to pursue or not pursue its
rights as to the balance of the Collateral at a later date.

(g) To the extent the exercise by Secured Party of any remedy afforded herein
requires the consent or approval of any governmental agency or regulatory body,
the right of Secured Party to exercise such remedy shall be conditioned upon
receipt by Secured Party of such consent or approval. In furtherance of the
exercise by Secured Party of the power of sale granted to it herein, Pledgor
agrees that, upon request of Secured Party and without expense to Secured Party,
Pledgor shall use its reasonable best efforts to obtain all necessary approvals
from all applicable federal, state and local governmental agencies, authorities
and instrumentalities for the sale by Secured Party of the Collateral, or any
part thereof, or the transfer to the successful bidder or prospective purchaser
of any governmental licenses or franchise necessary to allow it to conduct the
business or activities for which the Collateral is intended.

SECTION 13. No Partner. Notwithstanding anything to the contrary contained
herein, until such time, if any, as Secured Party or a successor thereto
acquires the Collateral following the occurrence of an Event of Default, neither
Secured Party nor any successor-in-interest thereof shall be deemed to be a
partner in the Partnership. The security interests granted to Secured Party
herein are collateral assignments only, serving as security for the Secured
Obligations.

SECTION 14. LIABILITY AND INDEMNIFICATION. SECURED PARTY SHALL NOT BE LIABLE TO
PLEDGOR FOR ANY ACT OR OMISSION BY SECURED PARTY UNLESS SECURED PARTY’S CONDUCT
CONSTITUTES WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. PLEDGOR AGREES TO INDEMNIFY
AND TO HOLD SECURED PARTY HARMLESS FROM AND AGAINST ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS) WITH RESPECT TO (I) ANY ACTION TAKEN OR ANY OMISSION BY
SECURED PARTY WITH RESPECT TO THIS AGREEMENT, PROVIDED THAT SECURED PARTY’S
CONDUCT DOES NOT CONSTITUTE WILLFUL MISCONDUCT OR NEGLIGENCE, (II) ANY CLAIMS
ARISING OUT OF PLEDGOR’S OWNERSHIP OF THE COLLATERAL OR SECURED PARTY’S SECURITY
INTEREST THEREIN, OR (III) SECURED PARTY’S ENFORCING THIS AGREEMENT AGAINST
PLEDGOR WHETHER OR NOT SUIT IS FILED, INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE COSTS, REASONABLE ATTORNEYS’ FEES AND EXPENSES ACTUALLY EXPENDED OR
INCURRED BY SECURED PARTY IN CONNECTION WITH, OR IN DEFENSE OF, ANY INSOLVENCY,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT OR OTHER SIMILAR PROCEEDING INVOLVING
PLEDGOR WHICH IN ANY WAY AFFECTS THE EXERCISE BY SECURED PARTY OF ITS RIGHTS AND
REMEDIES HEREUNDER.

SECTION 15. Continuing Security Interest; Assignment of Obligations. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect

 

- 8 -



--------------------------------------------------------------------------------

until payment in full of the Secured Obligations or the written termination of
this Agreement by Secured Party, (b) be binding upon Pledgor, its successors and
assigns, (c) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and its heirs, devisees, personal
representatives and permitted assigns, (d) constitute, along with the other
documents referred to herein, the entire agreement between Pledgor and Secured
Party with respect to the subject matter hereof, and (e) be severable in the
event that one or more of the provisions herein is determined to be illegal or
unenforceable.

SECTION 16. Expenses. Pledgor will, upon demand, pay to Secured Party all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which Secured Party may incur in connection with
(a) the administration of this Agreement, (b) the custody or preservation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
(c) the exercise or enforcement of any of the rights of Secured Party hereunder,
and (d) the failure by Pledgor to perform or to observe any of the provisions
hereof.

SECTION 17. Obligations Unconditional. The obligations of Pledgor under this
Agreement shall be absolute and unconditional and shall not be released,
discharged, reduced, or in any way impaired by any circumstance whatsoever,
including, without limitation, any amendment, modification, extension or renewal
of this Agreement, the Secured Obligations, or any document or instrument
evidencing, securing or otherwise relating to the Secured Obligations, or any
release, subordination, or impairment of collateral, or any waiver, consent,
extension, indulgence, compromise, settlement, or other action or inaction in
respect of this Agreement, the Secured Obligations or any document or instrument
evidencing, securing or otherwise relating to the Secured Obligations, or any
exercise or failure to exercise any right, remedy, power or privilege in respect
of the Secured Obligations. No failure on the part of Secured Party to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power, or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights provided for in this Agreement are
cumulative and not exclusive of any rights and remedies provided by law.

SECTION 18. Return of Collateral. Subject to any duty imposed by law or by
contract to the holder of any subordinate lien on the Collateral known to
Secured Party, and subject to the direction of a court of competent
jurisdiction, upon payment in full of the Secured Obligations, Pledgor shall be
entitled to return of the Collateral in the possession of Secured Party;
provided, however that Secured Party shall not be obligated to return to Pledgor
or deliver to the holder of any subordinate lien any such Collateral until such
time, but in no event to exceed ninety days after payment in full of the Secured
Obligations, as Secured Party is reasonably satisfied that the payment of the
Secured Obligations is not subject to being recaptured under applicable
bankruptcy laws. The return of Collateral, however effected, shall be without
recourse to Secured Party. The return of Collateral shall be effected without
representation or warranty and shall entitle Pledgor to all necessary
endorsements, without recourse or warranty.

SECTION 19. Amendments, Waiver. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Pledgor herefrom shall in any event be
effective unless the same shall be in writing and signed by Secured Party and
Pledgor, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 20. Notices. All notices, requests, demands, directions and other
communications provided for hereunder must be in writing and must be mailed,
certified or registered mail, return receipt requested, telegraphed, telecopied,
delivered or sent by cable or electronic mail to the appropriate party (and to
the persons so designated to receive copies thereof) at the addresses set forth
below. Any notice, request, demand, direction or other communication required or
permitted hereunder which is given by mail will be effective on the earlier of
receipt or the third business day after deposit in the United States mail with
certified or registered postage prepaid; if given by telegraph or cable, when
delivered to the telegraph company with charges prepaid; if given by telecopier,
when received; or if given by personal delivery, when delivered. Notices shall
be addressed as follows:

 

If to Pledgor:

 

Prime Offshore L.L.C.

Attn: Beverly A. Cummings

1 Landmark Square, 11th Floor

Stamford, Connecticut 06901

Facsimile: (713) 461-9396

E-mail: bcummings@primeenergy.com

If to Secured Party:

 

Guaranty Bank, FSB

Attn: Oil and Gas Banking

8333 Douglas Avenue

Dallas, Texas 75225

Facsimile: (713) 890-8868

E-mail: david.mccarver@guarantybank.com

Addresses for notices, requests, demands, directions and other communications
provided for hereunder, and/or the persons so designated to receive copies
thereof, may be redesignated by a party by a written notice sent to all of the
other parties hereunder.

SECTION 21. Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Agreement containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Agreement by each necessary
party hereto and shall constitute one instrument.

SECTION 22. Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS.

SECTION 23. Reinstatement of Rights. Secured Party’s rights hereunder shall be
reinstated and revived, and the enforceability of this Agreement shall continue,
with respect to any amount at any time paid on account of the Secured
Obligations which thereafter shall be required to be restored or returned by
Secured Party upon the bankruptcy, insolvency or reorganization of Pledgor, or
any other person, all as though such amount had not been paid.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

PLEDGOR: PRIME OFFSHORE L.L.C. By:  

 

Name:  

 

Title:  

 

(Signatures continue on following page)

 

- 11 -



--------------------------------------------------------------------------------

SECURED PARTY:

GUARANTY BANK, FSB,

as Agent

By:  

 

  W. David McCarver IV   Vice President

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT “A”

ASSIGNMENT OF PARTNERSHIP INTEREST

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Prime Offshore L.L.C., a Delaware limited liability company
(“Assignor”), hereby sells, assigns, transfers and conveys to
                                                              (“Assignee”), all
of its right, title and interest in and to its partnership interest in FWOE
Partners L.P., a Delaware limited partnership (the “Partnership”), including,
without limitation, Assignor’s right to receive from the Partnership all amounts
payable to Assignor from and after the date hereof in consideration of the
foregoing transfer.

Assignee agrees that, subject to the immediately preceding sentence, it shall be
bound by all of the terms and provisions of the partnership agreement governing
the Partnership and shall perform and observe all of the covenants, duties and
obligations contained therein from and after the date of Assignee’s admission as
a partner in the Partnership.

IN WITNESS WHEREOF, this Assignment of Partnership Interest is executed as of
                    , 20    .

 

ASSIGNOR: PRIME OFFSHORE L.L.C. By:  

 

  Beverly A. Cummings   Chief Executive Officer ASSIGNEE:

 

A-i